Filed 6/28/16 P. v. Cabrera CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C080055

         v.                                                                      (Super. Ct. No. 13F00954)

GUADALUPE CABRERA,

                   Defendant and Appellant.




         After the trial court denied her motion to suppress evidence, defendant Guadalupe
Cabrera pleaded no contest to accessory to murder and arson of an inhabited structure
while using an accelerant. (Pen. Code, §§ 32, 451, subd. (b), & 451.1, subd. (a)(5).)
The trial court sentenced her to eight years in prison.
         Defendant now contends the trial court erred in failing to suppress her inculpatory
statements because there were no intervening events to dissipate the taint of her unlawful
detention. We agree defendant was initially unlawfully detained, but the record shows


                                                             1
the subsequent circumstances -- including defendant agreeing to talk with detectives at
the police station if she could first deliver a pickup truck to a relative and drive her
daughter to school -- were too attenuated to support suppression of the statements she
later provided to the detectives. The trial court did not err in denying defendant’s motion
to suppress.
       We will affirm the judgment.
                                      BACKGROUND
       The following factual summary is derived from the factual basis for defendant’s
plea and the suppression hearing. On February 1, 2013, defendant drove David Acuna to
a gas station where they obtained gasoline. She then drove Acuna to an apartment
complex, knowing he intended to set fire to and burn Patrick Kendrick’s apartment to
cover up evidence that he had killed Kendrick. Defendant also helped Acuna avoid arrest
for the murder of Kendrick, staying with him in his apartment and helping him treat burns
he received while setting fire to Kendrick’s apartment.
       On February 5, 2013, the police executed a search warrant at defendant’s home.
The police found in defendant’s bedroom a black plastic garbage bag containing items
that smelled like gasoline. They also found bloody clothing, a bloody knife, and items
belonging to Kendrick, including his laptop, identity cards, and checkbook. According to
defendant’s roommate, defendant brought the black plastic bag into the bedroom.
       In addition, the police seized defendant’s car, a white Honda Civic. The police
had previously learned Acuna had been seen jumping into a small white Honda when
leaving Kendrick’s apartment after setting the fire.
       The police interviewed defendant’s roommate on February 5, 2013. She told
police defendant was at Acuna’s apartment treating him for burn wounds to his face and
hands. The roommate also said defendant was using Acuna’s red pickup truck while she
was caring for him. Defendant told the roommate, “[t]he less you know, the better.”



                                               2
       On February 6, 2013, the police executed a search warrant on Acuna’s home after
having conducted surveillance on the home. Officers were instructed to stop and identify
anyone leaving Acuna’s residence. At around 8:00 a.m., Detective Robert Quinn saw a
female and a child (later identified as defendant and her daughter) leaving Acuna’s
residence in a red pickup truck. Detective Quinn followed the truck for one to two
minutes and then stopped it about a half-mile to a mile away from Acuna’s residence,
intending to detain defendant until the arrival of Detective Mark Johnson, who was
assisting in the investigation into Kendrick’s death. Per his customary practice, Detective
Quinn explained the police would be performing a search warrant on the place defendant
had just left, namely Acuna’s home. Detective Quinn asked defendant her identity and
questions related to officer safety, including if there were weapons, how many people
were inside, and whether there were dogs, elderly people, or children. The only other
discussion topic was “casual conversation about the child;” Detective Quinn never
discussed Kendrick’s murder. Although he did not tell defendant she was free to leave,
he never said defendant was under arrest and never handcuffed her.
       Detective Johnson arrived approximately 15 to 20 minutes after Detective Quinn
initially detained defendant and her daughter. Detective Johnson again explained to
defendant that the police were “in the process of executing a search warrant” at Acuna’s
home and were investigating an incident they believed involved Acuna. Detective
Johnson told defendant he “wanted to talk to her about her contact with [Acuna] from the
time period of February 1st up until the time she was stopped,” and asked if she would go
to police headquarters for the conversation. Defendant agreed, so long as she could drop
her daughter off at school and park the pickup truck at another location. Detective Quinn
testified defendant drove the pickup truck to a relative’s home and the police followed
her; Detective Johnson testified, however, that he drove the pickup truck because it was
not defendant’s truck and it appeared to have “mechanical issues.” The officers then



                                            3
escorted defendant and her daughter to the daughter’s school and then drove defendant to
the police station.
       Detective Johnson began interviewing defendant at the police station, telling her
she was “just a witness” and was not under arrest. Although defendant was technically
free to leave, Detective Johnson did not tell her that. After the two spoke for about an
hour and a half, defendant described the black plastic trash bag in her bedroom with the
suspicious items. Detective Johnson began to believe defendant was more involved in
the crimes against Kendrick than he previously thought. They took a break. About an
hour later, Detective Johnson took defendant to a different interview room, resumed
questioning, and read defendant her Miranda rights.1 Defendant indicated she
understood her rights and was willing to talk with Detective Johnson. The interview
continued for another 30 minutes and then the police arrested defendant.
       Prior to trial, defendant moved to suppress the statements she made during the
two-hour interview with Detective Johnson. On April 16, 2015, the trial court held a
hearing and found there was a detention, but any Fourth Amendment concern was cured
by defendant’s agreement to speak with Detective Johnson. The trial court also
concluded there was no Fifth Amendment violation. Based on Detective Johnson’s
testimony and the transcript of defendant’s interview at the police station, the trial court
found credible that Detective Johnson treated defendant as a witness rather than as a
suspect prior to taking a break and then appropriately read defendant her Miranda rights
upon resuming the interview. The trial court denied the motion to suppress.
       At a subsequent hearing defendant pleaded no contest to accessory to murder and
arson of an inhabited structure. (Pen. Code, §§ 32, 451, subd. (b).) She also admitted




1 Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694] (Miranda).


                                              4
using an accelerant. (Pen. Code, § 451.1, subd. (a)(5).) The trial court sentenced her
to an aggregate term of eight years in prison.
                                       DISCUSSION
       Defendant contends the trial court erred in denying her motion to suppress
evidence. She claims she was unlawfully detained because Detective Quinn had no
reasonable suspicion to perform the traffic stop. According to defendant, no intervening
events dissipated the taint of the initial unlawful detention, and thus her incriminating
statements during the interview with Detective Johnson must be suppressed as fruit of the
poisonous tree.
       The People disagree, contending Detective Quinn legally detained defendant. In
the alternative, the People contend any taint of illegality was attenuated because
defendant made her statements to Detective Johnson freely and voluntarily.
                                              A
       We begin with whether defendant was unlawfully detained. Although law
enforcement may detain, without reasonable suspicion or probable cause, occupants of
premises subject to a valid search warrant while the search is underway, occupants must
be in the immediate vicinity of the premises at the commencement of the search. (Bailey
v. United States (2013) ___ U.S. ___, ___ [185 L. Ed. 2d 19, 33-34].) Where, as here, an
occupant is detained half a mile or a mile away from the search warrant premises, there
must be some other rationale to justify the detention. (Id. at p. 34.)
       There was no other legal basis for Detective Quinn to detain defendant for up to
20 minutes until Detective Johnson arrived. There were no vehicle code violations and
Detective Johnson testified there was no probable cause to arrest defendant. Rather,
Detective Quinn said he was told to detain defendant to gather information for the
pending search, and Detective Johnson testified he wanted to talk to defendant because
she was leaving Acuna’s residence and she might know more about Acuna and the
incident with Kendrick.

                                              5
       We conclude defendant’s initial detention was unlawful. But that does not end our
analysis.
                                              B
       In reviewing a trial court’s ruling on a motion to suppress, “[w]e must accept the
trial court’s resolution of disputed facts and inferences, and its evaluations of credibility,
if they are substantially supported. [Citations.] However, we must independently
determine from the undisputed facts, and those properly found by the trial court, whether
the challenged statement was illegally obtained. [Citation.]” (People v. Boyer (1989)
48 Cal. 3d 247, 263, disapproved on another ground in People v. Stansbury (1995)
9 Cal. 4th 824, 830, fn. 1.)
       Suppression of evidence is only required if an illegal search or seizure is (1) a but-
for cause of the discovery of the evidence, and (2) the causal chain has not become too
attenuated or the circumstances have not purged the evidence of the primary taint.
(Hudson v. Michigan (2006) 547 U.S. 586, 592 [165 L. Ed. 2d 56, 65]; Wong Sun v.
United States (1963) 371 U.S. 471, 488 [9 L. Ed. 2d 441, 455]; see also People v. Boyer
(2006) 38 Cal. 4th 412, 448 (Boyer).) Here, but-for causation is established; there is no
evidence defendant would have made the inculpatory statements that day if the detectives
had not initially detained her. But the record also establishes a causal chain that is too
attenuated to support suppression.
       In considering whether the causal chain has become too attenuated, courts look to
three factors: (1) the amount of time between the illegal seizure and the confession,
(2) the presence of intervening circumstances, and (3) the purpose and flagrancy of the
illegal conduct. (Brown v. Illinois (1975) 422 U.S. 590, 603-604 [45 L. Ed. 2d 416, 427]
(Brown); see also Boyer, supra, 38 Cal.4th at p. 448.) In addition, the statement must be
voluntary. (Brown, at p. 604.) The government bears the burden of demonstrating
admissibility. (Ibid.; see also Boyer, supra, at p. 449.)



                                               6
       As to the first Brown factor, “there is no strict time between illegal conduct and
consent that would serve to either validate or invalidate the consent.” (U.S. v.
Montgomery (5th Cir. 2015) 777 F.3d 269, 273.) Although Detective Johnson arrived
only about 15 to 20 minutes after Detective Quinn detained defendant, the record is
unclear how long Detective Johnson spoke with defendant before obtaining her consent
for an interview. Nevertheless, defendant was not interviewed until after Detective
Quinn and Detective Johnson complied with defendant’s request to deliver the truck to a
relative and drop off her daughter at school. The record is unclear exactly how much
time passed between the initial traffic stop and defendant’s incriminating statements, but
the record indicates a significant amount of time passed. Accordingly, the first factor
does not support suppression. (See id. at pp. 273-274 [significant passage of time favors
the government].)
       Regarding the second Brown factor, there were multiple intervening
circumstances. Detective Quinn detained defendant until Detective Johnson arrived, but
as the trial court found, Detective Johnson treated defendant as a witness. He did not
handcuff or restrain her, he did not pull his weapon, and he did not suggest she was under
arrest. He asked if defendant would talk with him and defendant agreed to go to the
police station to talk. But first, she wanted to deliver the pickup truck to a relative and
bring her daughter to school. The detectives agreed to her conditions. Those intervening
circumstances do not support suppression.
       As for the third Brown factor, the conduct of the detectives was not flagrant.
Although Detective Quinn did not tell defendant she was free to leave, he never
restrained her or told her she was under arrest. The detention was approximately 15 to 20
minutes, and Detective Quinn only asked informational questions about Acuna’s
residence related to officer safety. Detective Quinn did not ask about the murder and he
otherwise only had “casual conversation about [defendant’s] child.”



                                              7
       Based on the Brown factors, there is sufficient evidence of attenuation such that
defendant’s subsequent statements to Detective Johnson were not the fruits of the initial
unlawful detention. The trial court did not err in denying defendant’s motion to suppress
her statements.
                                     DISPOSITION
       The judgment is affirmed.



                                                    /S/
                                                 MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
BUTZ, J.




                                             8